         

Exhibit 10.115
COMPUWARE CORPORATION
AMENDED AND RESTATED 2005 NON-EMPLOYEE DIRECTORS’
DEFERRED COMPENSATION PLAN
1. PURPOSES OF THE PLAN:
The purposes of the Compuware Corporation Non-Employee Directors’ Deferred
Compensation Plan (the “Plan”) are (a) to provide Directors of the Company with
an increased incentive to make significant and extraordinary contributions to
the long-term performance and growth of the Company, (b) to join the interests
of directors with the interests of the shareholders of the Company, and (c) to
facilitate attracting and retaining directors of exceptional ability.
2. DEFINITIONS:
The following terms shall have the meaning set forth in this Section 2 unless a
different meaning is plainly required by the context.

  2.1   “Beneficiary” means the person that the Participant designates in
writing, on a form prescribed by the Company, to receive payments under the Plan
after the Participant’s death. If there is no such designation or if the
designated Beneficiary predeceases the Participant, the Beneficiary shall be his
spouse, if any, and if none, his estate.     2.2   “Code” means the Internal
Revenue Code of 1986, as amended.     2.3   “Committee” means the Compensation
Committee of the Board of Directors or any other committee meeting the standards
of Rule 16b-3 under the Exchange Act, or any similar successor rule, appointed
or designated by the Board of Directors to perform any of the functions and
duties of the Committee under this Plan, or, if so designated by the Board of
Directors, the Board of Directors as a whole.     2.4   “Company” means
Compuware Corporation, a Michigan corporation, or any successor of Compuware
Corporation.     2.5   “Compensation” means a Participant’s fees, payable in
cash, for services rendered by a Participant as a Director of the Company during
a calendar year. Compensation shall not include any amounts paid by the Company
to a Participant that are not strictly in consideration for personal services,
such as expense reimbursements.     2.6   “Deferred Compensation Agreement”
means a written agreement between a Participant and the Company in substantially
the form set forth in Appendix A, whereby a Participant agrees to defer all or a
portion of his or her Compensation in the form of Restricted Stock Units and the
Company agrees to grant Restricted Stock Units under the LTIP with the terms set
forth in the Restricted Stock Unit Award Agreement.     2.7   “Director” means
an individual who is not an employee of Compuware Corporation and who is a
member of the Board of Directors of Compuware Corporation.

 



--------------------------------------------------------------------------------



 



  2.8   “LTIP” means the Company’s 2007 Long Term Incentive Plan, as amended
from time to time.     2.9   “Participant” means any Director who has entered
into a written Deferred Compensation Agreement with the Company in accordance
with the provisions of the Plan.     2.10   “Restricted Stock Unit” shall have
the same meaning as defined in the LTIP.     2.11   “Restricted Stock Unit Award
Agreement” means the form of Restricted Stock Unit Award Agreement (CPWR
Director Deferred Plan Automatic Grant Version) attached hereto as Appendix B.

3. PARTICIPANT DEFERRAL AND DISTRIBUTION ELECTIONS:

  3.1   Execution of Agreement: A Director who wishes to participate in the Plan
must execute a Deferred Compensation Agreement either (a) for newly eligible
Participants, within 30 days after first becoming eligible to participate in the
Plan (to defer Compensation for the remainder of that calendar year and
subsequent years), or (b) prior to January 1 of the first calendar year for
which the Deferred Compensation Agreement is to be effective.     3.2   Deferral
Election: Any Director may elect to have some or all of his or her Compensation
deferred. All deferred Compensation shall be payable in the form of Restricted
Stock Units. The number of Restricted Stock Units will be specified in the
Restricted Stock Unit Award Agreement and shall be determined by dividing the
amount of deferred Compensation that would otherwise have been payable on such
date (but for such deferral election) by the closing price on the Nasdaq of the
Common Stock on the day prior to the date such cash compensation becomes due
from the Company but for such deferral election (or if the Common Stock was not
traded on the Nasdaq on such day, then the closing price on the next preceding
date on which the Common Stock was so traded).     3.3   Change of Deferral
Election: An election to defer Compensation shall remain in effect for future
calendar years unless changed in accordance with this Section. A Participant who
wishes to change an election to defer Compensation may do so at any time by
notifying the Committee in writing prior to January 1 of the year for which the
change in election is to be effective and, if Compensation will continue to be
deferred, executing a new Deferred Compensation Agreement containing the revised
election.     3.4   Distributions Form and Timing: The timing and form of
settlement of the Restricted Stock Units shall be governed by the associated
Restricted Stock Unit Award Agreement.

4. ADMINISTRATION:
The Committee shall administer this Plan. Subject to the provisions of this
Plan, the Committee is authorized to interpret this Plan, to promulgate, amend
and rescind rules and regulations relating to this Plan and to make all other
determinations necessary or advisable for its administration. Interpretation and
construction of any provision of this Plan by the Committee shall, unless
otherwise

 



--------------------------------------------------------------------------------



 



determined by the Board of Directors, be final and conclusive. A majority of the
Committee shall constitute a quorum, and the acts of a majority of the members
present at any meeting at which a quorum is present, or acts approved in writing
by a majority of the Committee, shall be the acts of the Committee.
5. INDEMNIFICATION OF COMMITTEE MEMBERS:
In addition to such other rights of indemnification as they may have, the
members of the Committee shall be indemnified by the Company in connection with
any claim, action, suit or proceeding relating to any action taken or failure to
act under or in connection with this Plan to the full extent provided for under
the Company’s articles of incorporation or bylaws with respect to
indemnification of directors of the Company; provided, however, that within
60 days after receipt of notice of institution of any such claim, action, suit
or proceeding the Committee member shall offer the Company in writing the
opportunity, at its own cost, to handle and defend such claim, action, suit or
proceeding.
6. MISCELLANEOUS:

  6.1   Assignability: A Participant’s rights and interests under the Plan may
not be assigned or transferred except in the event of the Participant’s death.  
  6.2   Effective Date of Plan: This Plan shall be effective on the date the
Board of Directors adopts this Plan.     6.3   Taxes: The Company shall deduct
from all payments made under this Plan all applicable taxes required by law to
be withheld.     6.4   Construction: The Plan shall be construed according to
the laws of the State of Michigan notwithstanding conflict of law provisions.  
  6.5   Termination, Duration and Amendments to this Plan: This Plan shall
continue in effect until abandoned or terminated by the Board of Directors by
resolution approved in accordance with the bylaws of the Company. The
termination of this Plan shall not affect the validity of any Restricted Stock
Units that are outstanding on the date of termination. For the purpose of
conforming to any changes in applicable law or governmental regulations, or for
any other lawful purpose, the Board of Directors shall have the right, without
approval of the shareholders of the Company or any Participant, to amend or
revise the terms of this Plan or any agreement under this Plan at any time;
provided, however, that any such amendment shall be in writing.     6.6  
Unsecured General Creditor: Participants and their beneficiaries, heirs,
successors, and assigns shall have no legal or equitable rights, interest, or
claims in any property or assets of the Company. The assets of the Company shall
not be held under any trust for the benefit of Participants, their
beneficiaries, heirs, successors, or assigns, or held in any way as collateral
security for the fulfilling of the obligations of the Company under this Plan.
Any and all Company assets shall be, and remain, the general, unpledged,
unrestricted assets of the Company. The Company’s obligation under the Plan
shall be an unfunded and unsecured promise of the Company to pay money in the
future.     6.7   Lawsuits, Jurisdiction, and Venue: Any lawsuit claiming
entitlement to benefits under this Plan must be initiated no later than one year
after the event(s) giving rise to the claim occurred. Any legal action involving
benefits claimed or legal obligations relating to or arising under this Plan may
be filed only in Wayne County, Michigan.

 



--------------------------------------------------------------------------------



 



  6.8   No Further Right to Continue as a Director: Nothing contained in this
Plan, nor any action taken by the Committee under this Plan, shall confer upon
any Participant any right to continue in office as a director of the Company.  
  6.9   Nature of Interest and Source of Payment: The Plan and the Deferred
Compensation Agreement shall not constitute a trust or a funded arrangement of
any sort and shall be merely for the purpose of recording an unsecured
contractual obligation of the Company with respect to the Participant and/or any
person claiming by or through him.     6.10   Headings: The headings of the Plan
are inserted for convenience of reference only and shall have no effect upon the
meaning of the provisions hereof.     6.11   Severability: The provisions of the
Plan are severable. If any provision of the Plan is deemed legally or factually
invalid or unenforceable to any extent or in any application, the remainder of
the provisions of the Plan, except to such extent or in such application, shall
not be affected, and every provision of the Plan shall be valid and enforceable
to the fullest extent and in the broadest application permitted by law.     6.12
  Entire Agreement/Amendment: This document, the Restricted Stock Unit Award
Agreement, the Deferred Compensation Agreement and the related election forms
shall constitute the entire agreement between the parties, and no oral
modifications or modifications not made in accordance without the written
consent of the parties shall be effective.

     Adopted by the Board of Directors on November 6, 2008.

 



--------------------------------------------------------------------------------



 



APPENDIX A
Compuware Corporation
Form of Director Deferred Compensation Agreement
     THIS AGREEMENT dated                     , is between COMPUWARE CORPORATION
(the “Company”) and                      (the “Director”). The Company
designates the Director as a Participant in the Company’s Amended and Restated
2005 Non-Employee Directors Deferred Compensation Plan (the “Plan”), which is
incorporated into this Agreement.
The Company and the Director agree as follows:
     The Director irrevocably elects to defer receipt of $                    
or                     % per year of his or her Compensation from the Company to
be earned commencing January 1, 2009. A grant of Restricted Stock Units shall be
made under the LTIP to the Director on the date such Compensation becomes due
from the Company (but for this deferral election) in an amount determined in
accordance with Section 3.2 of the Plan. The Restricted Stock Units shall be
settled as provided in the related Restricted Stock Unit Award Agreement. Note:
This election will apply to your Compensation earned during 2009 and in
successive years unless you elect to change the deferral election as provided in
the Plan.
     The Company believes, but does not guarantee, that a deferral election made
in accordance with the terms of the Plan is effective to defer the receipt of
taxable income. The Director has been advised to consult with his or her
attorney or accountant familiar with the federal and state tax laws regarding
the tax implications of this Deferred Compensation Agreement and the Plan.
     IN WITNESS WHEREOF, the parties have entered into this Agreement on the day
first written above.

     
COMPUWARE CORPORATION
  DIRECTOR
 
   
By                                                             
  By                                                              

 